Citation Nr: 0022790	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  99-08 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased rating for service-connected 
lumbosacral strain, currently rated 10 percent disabling. 


REPRESENTATION

Appellant represented by:	West Virginia Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel

INTRODUCTION

The veteran served on active duty from April 1983 to April 
1986.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision from 
the Huntington, West Virginia, Department of Veterans Affairs 
(VA) Regional Office (RO) which denied an increased rating 
for the veteran's service connected lumbosacral strain.  

The Board notes that a July 1999 rating decision found that 
new and material evidence was not submitted to reopen the 
claim of service connection for a left herniated nucleus 
pulposus of L5/S1.  The veteran was notified of that 
determination by letter dated in August 1999.  As a notice of 
disagreement is not of record for this issue, the issue is 
not in appellate status.  38 U.S.C.A. § 7105 (West 1991).

The veteran testified at a video hearing in February 2000.  
At the hearing, the veteran raised the issue of entitlement 
to a temporary total rating following surgery.  That issue is 
referred to the RO for the appropriate action.


REMAND

Initially, the Board notes that the veteran's claim for 
increased rating for his service-connected lumbosacral strain 
is well grounded. 3 8 U.S.C.A. § 5107(a) (West 1991); 38 
C.F.R. § 3.159 (1998).  This finding is based on the 
veteran's evidentiary assertion that his service-connected 
disability has increased in severity.  See Drosky v. Brown, 
10 Vet. App. 251, 254 (1997) (citing Proscelle v. Derwinski, 
2 Vet. App. 629, 631-32 (1992)).  There is a further duty to 
assist the veteran in developing the facts pertinent to his 
claims pursuant to 38 U.S.C.A. § 5107(a).

With regard the veteran's service connected back injury, the 
Board notes that the disability is rated as 10 percent 
disabling under Diagnostic Code 5295, pertaining to 
lumbosacral strain.  However, in the statement of the case, 
the RO also set forth the criteria of Diagnostic Code 5293, 
pertaining to intervertebral disc syndrome and of Diagnostic 
Code 5292, pertaining to limitation of motion of the lumbar 
spine.  The RO appears to have considered limitation of 
motion in determining that an increased rating was not 
warranted.  The RO did not address functional limitation 
under 38 C.F.R. § 4.40 or § 4.45 regarding the low back 
disability.

In the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, the "Court") has expounded on the 
necessary evidence required for a full evaluation of 
orthopedic disabilities.  In this case, the Court held that 
ratings based on limitation of motion do not subsume 
38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was also held that 
the provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
during flare-ups.  The guidance provided by the Court in 
DeLuca must be followed in adjudicating the veteran's 
increased rating claim as a rating under the Diagnostic Code 
governing limitation of motion of the lumbar spine should be 
considered.  In light of DeLuca and to determine the 
veteran's current range of motion taking into consideration 
pain, as well as his other manifestations, the veteran should 
be afforded a VA orthopedic evaluation.

In addition, the medical evidence of record is inadequate to 
determine which of the veteran's symptoms are related to his 
service-connected lumbosacral strain and which are related to 
his nonservice-connected left herniated nucleus pulposus 
L5/S1.

Moreover, the RO should obtain any additional ongoing 
treatment records pertinent to this claim.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  Specifically, the veteran 
stated on his notice of disagreement, dated in April 1998, 
that there are additional medical records in the form of 
workers' compensation records in 1994 relating to his service 
connected lumbosacral strain.  Although medical records 
noting a work-related injury in January 1995 are of record, 
they indicate that the veteran had a large disc herniation 
related to a work injury.  There are no such records that 
relate any symptomatology to his service-connected condition.  
The veteran should be provided an opportunity to submit any 
workers' compensation records that would support his 
assertion that he suffers from increased symptomatology 
related to his service-connected condition.  

Under the circumstances in this case, further development and 
assistance are required.  Thus, this case is REMANDED to the 
RO for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran to request that he 
identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him since 1994 for his service-
connected disability that are not 
currently of record.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
including updated VA medical records, 
which have not been previously secured.  
The veteran should also be provided an 
opportunity to submit any records, 
medical or otherwise, related to his 
1994/95 work-related injury of the low 
back that are not currently of record.  

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current nature, extent, and 
manifestations of the his service-
connected lumbosacral strain.  All 
indicated x-rays and laboratory tests 
should be completed. The claims file, to 
include all evidence added to the record 
pursuant to this REMAND, should be made 
available to the examiner prior to the 
examinations.  The examiner should first 
determine, to the extent possible, which 
symptoms are related to the veteran's 
service-connected lumbosacral strain and 
which are related to his nonservice-
connected herniated nucleus pulposus.  
Regarding the symptomatology related to 
his service-connected condition, the 
examiner should determine if the veteran 
exhibits muscle spasms; loss of lateral 
spine motion, unilateral, while in the 
standing position; listing of the whole 
spine to the opposite side; or positive 
Goldthwait's sign.  The examiner should 
also perform range of motion testing.  In 
the description of the results of this 
testing, the examiner should indicate in 
degrees what normal range of motion is as 
compared to the veteran's range of 
motion.  The orthopedic examiner should 
also be asked to determine whether the 
low back exhibits weakened movement, 
excess fatigability, or incoordination 
attributable to the service-connected 
disability; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should be 
asked to express an opinion on whether 
pain could significantly limit functional 
ability during flare-ups or when the low 
back is used repeatedly.  It should also, 
if feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.

3.  The RO should readjudicate the 
veteran's claim for entitlement to an 
increased rating for service-connected 
low back disability taking into 
consideration all applicable diagnostic 
codes and the directives of DeLuca.  If 
any action taken is adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations.  He should also be afforded 
the opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he is 
further informed, but he may furnish additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	K. J. ALIBRANDO 
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




